          Case 1:20-cv-04715-AT Document 13 Filed 08/24/20 Page 1 of 2

                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
FRESCO PRODUCTS INC.,                                                DOC #: _________________
                                                                     DATE FILED: 8/24/2020____
                                Plaintiff,

               -against-
                                                                             20 Civ. 4715 (AT)
TACO DUMBO HOLDINGS LLC, OMAKASA 31 W52
LLC d/b/a TACO DUMBO, TACODUMBO l14W47                                  ORDER OF DISMISSAL
LLC d/b/a TACO DUMBO, TACODUMBO 666 5th
LLC d/b/a TACO DUMBO,TACODUMBO 1385
BROADWAYLLC d/b/a TACO DUMBO, OMAKASA
56 SPRING LLC d/b/a TACO DUMBO, TACODUMBO
2 PENN PLAZA LLC d/b/a TACO DUMBO,
TACODUMBO LLC d/b/a TACO DUMBO,
TACODUMBO ROSE MANSION LLC d/b/ a TACO
DUMBO, JONATHAN KRIEGER and JED PINES
Individually and in any corporate capacity,

                          Defendants.
ANALISA TORRES, District Judge:

        The Court having been advised that all claims asserted herein have been settled in
principle, it is ORDERED that the above-entitled action be and is hereby dismissed and
discontinued without costs, and without prejudice to the right to reopen the action within thirty
days of the date of this Order if the settlement is not consummated.

        Any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same thirty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.

        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

       SO ORDERED.
        Case 1:20-cv-04715-AT Document 13 Filed 08/24/20 Page 2 of 2


Dated: August 24, 2020
       New York, New York




                                     2
